DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 11-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otake et al (US 2003/0215751 A1).
With respect to claims 1, 11 and 12, Otake discloses a method, a corresponding substrate processing apparatus as well as a non-transitory computer-readable medium storing a program and comprising all features of the instant claims such as: a processing container (T)

    PNG
    media_image1.png
    259
    374
    media_image1.png
    Greyscale

a light source (20a, 20c) configured to emit light including vacuum ultraviolet light to a substrate (W) which has a resist film (see abstract) formed thereon from a resist material for EUV lithography, in an interior of the processing container (T) and a controller configured to control the light source (20a, 20c) to emit the light including the vacuum ultraviolet light before an exposure process for the substrate such as: before applying functional water onto the resist surface and irradiating ultraviolet light of wavelength onto the functional water (see paragraphs [0014-0016]; [0068]).  It is noted that although Otake does not specifically disclose the controller but this element is seen to be an inherent element of the apparatus and must be present for the apparatus to function, for example: switching between vacuum ultraviolet light and EUV light, as intended. 
	As to claims 2 and 13, wherein the light including the vacuum ultraviolet light is light including consecutive spectrum components of at least a partial band included in a wavelength range 100nm to 200nm (172±10nm) (see abstract).
	As to claims 3, 14 and 20, it is apparent that an amount of the light including the vacuum ultraviolet light per unit area of the front surface of the substrate (W) is smaller than an amount of light when emitting the light including the vacuum ultraviolet light after the exposure process. 
	As to claims 4, 15, it is apparent that the light is emitted in a state in which a temperature of the substrate (W) is substantially equal to an atmospheric temperature since the processing container (T) is opened to the atmosphere.
	As to claim 7, wherein after emitting the light including the vacuum ultraviolet light, a heating process is performed before the exposure process (see paragraph [0065]). 
	As to claim 8, Otake discloses the vacuum ultraviolet light has been emitted is evaluated and a processing condition (irradiation time and irradiation intensity)  for the substrate are changed according to an evaluation result (see paragraph [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is under 35 U.S.C. 103 as being unpatentable over Otake et al (US 2003/0215751 A1). 
As to claim 10, Otake discloses a method comprising substantially all of the limitations of the instant claim. Otake does not specifically disclose “wherein, after emitting the light including the vacuum ultraviolet light, the exposure process is performed without performing a heating process”, as recited in the claim.   Otake suggests that “also, treatment could be performed while the substrate is heated by providing a heating mechanism on the stage and the removal action can thereby further speeded up” (see paragraph [0065]).  In view of such teachings, it would have been obvious to a skilled artisan to determine whether or not the heating process is needed.  It would have been obvious to a skilled artisan to perform the exposure process without performing a heating process since it has been held that a process step is not performing is not a positive limitation and it does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claims 5-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al (US 2003/0215751 A1) in view of Kozuma et al (US 2014/0220489 A1)
With respect to claims 8-9 and 16, Otake discloses a substrate processing apparatus comprising substantially all of the limitations of the instant claims as discussed above.  Otake does not expressly disclose the pressure of the interior of the processing container (T) as recited in the instant claims of the present application.  Kozuma discloses a substrate process apparatus using vacuum ultraviolet light wherein the pressure of a processing chamber is adjusted by a vacuum exhaust apparatus (3B).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the vacuum exhaust apparatus as suggested by Kozuma into the processing apparatus of Otake for the purpose of maintaining the pressure of the interior of the processing container (T) to desired levels thereby improving the quality of the substrate to be processed, as intended by Kozuma.
Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al (US 2003/0215751 A1).
With respect to claims 9 and 17, Otake discloses a substrate processing apparatus and method comprising substantially all of the limitations of the instant claims including a light adjustment member provided on an optical path of the light (see paragraph [0035]).  Otake does not specifically disclose “a variation in an intensity distribution of light of each wavelength is made smaller than that before transmission”, as recited in the claims.  However, Otake clearly suggests that “the emission wavelength from the excimer lamp is not restricted to 172nm and light in a range of 172nm±10nm could be employed….Also, the irradiation time and irradiation intensity may of course be different depending on the processing throughput and on the type of resist” (see paragraph [0061]).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to vary the intensity distribution of light of each wavelength to be smaller than that before the transmission in order to improve the processing throughput of the processing device as intended by Otake.
	 As to claim 18, Otake lacks to show the processing apparatus positioned between a resist film forming module and an exposure apparatus (it is noted that these elements are inherent elements of a substrate processing system) as recited in the claims.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange the processing apparatus between the resist film forming module and the exposure apparatus since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US 2012/0091097) discloses a substrate processing device and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/4/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882